Title: To George Washington from Robert Stewart, 23 January 1784
From: Stewart, Robert
To: Washington, George



Dear Sir
London Janry 23d 1784

As I purpose to do myself the Honour and great pleasure of writing to you soon, by a direct opportunity from hence to Virginia, in answer to the Letter which you did me the honr to write to me the 10th of last August, from the State of New York, this only serves to entreat you will pardon the liberty I take in Introducing to Your Excellency, the Bearer Doctor Ross, who after a long residence [in] Turkey, and visiting many other Countries, intends going to America, and ardently wishes for the honr of being known to Your Excellency. Docr Ross’s great merit and extensive knowledge will, I hope in some degree, plead my excuse for the freedom I now presume on, at the earnest request of Mr Dempster, a Member of the British Parliament, a great admirer of yours, that has long honoured me with his particular Freindship & whose uncommon goodness of heart, distinguished abilities, and sterling worth render him, all partiallity aside, a valueable Member, and real ornament of Society.
May I likewise beg you will do me the Honour to present my most respectfull Compliments to Your Lady and be persuaded of the high esteem and sincere attachment with which I have the Honr to be—My Dear General Your ever affectionate & faithful humble Servant

Robert Stewart

